J-S12031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.A., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.O., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2860 EDA 2019

                Appeal from the Order Entered October 2, 2019
      In the Court of Common Pleas of Monroe County Juvenile Division at
                        No(s): CP-45-DP-0000108-2016

    IN THE INTEREST OF: C.A., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.O., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2861 EDA 2019

                Appeal from the Order Entered October 2, 2019
       In the Court of Common Pleas of Monroe County Orphans’ Court at
                          No(s): No. 48 O.C.A. 2018


BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                FILED APRIL 17, 2020

        Appellant, J.O. (“Mother”), appeals from the order entered October 2,

2019, at Docket Number 48 O.C.A. 2018 (“No. 48-18”) that terminated her

parental rights to her child, C.A. (“Child”), born 2016, and from the order

entered that same day in the related dependency action, Docket Number CP-

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S12031-20


45-DP-0000108-2016 (“No. 108-16”) that continued Child’s dependency and

placement in a pre-adoptive foster home. After careful review, we quash both

appeals.

         Monroe County Children and Youth Service (“CYS”) had been involved

with this family prior to Child’s birth. In July 2011, CYS --

         received a referral that Mother’s home was deplorable, replete
         with urine and feces all over the floor, and that Child’s brother,
         A.O., who was 10 [years old] at the time, was not receiving proper
         nourishment. . . . [O]n May 9, 2013, A.O. was adjudicated
         dependent and ultimately removed from the home. . . .
         Unfortunately, despite two more years of efforts, Mother was not
         able to remedy the conditions that caused A.O. to come into care.
         . . . Accordingly, on November 2, 2015, after four years of [CYS]
         involvement, dependency was terminated with legal and physical
         custody of A.O. being granted to his guardian through a
         Subsidized Permanent Legal Custodian arrangement.

Trial Court Opinion, filed November 26, 2019, at 2-3.

         Child first came to CYS’s attention when he was three months old – less

than a year after A.O.’s dependency ended.        CYS “received a referral that

Mother had been incarcerated for non-payment of support for A.O., and Child’s

Father, who had been indicated by CYS for sexual abuse was acting as Child’s

caretaker.” Id. at 3. In September 2016, “Child was adjudicated dependent

and placed with his paternal great aunt”; “[a]s in A.O.’s case, the deplorable

condition of Mother’s home was [also] a substantial reason why Child was

adjudicated dependent and placed in foster care.”          Id. at 3, 10.      CYS

established goals for reunification, including Mother obtaining sanitary and

stable    housing and completing parenting classes, and put in place

“[s]ubstantial services . . . in an attempt to help” Mother achieve her goals.

                                       -2-
J-S12031-20



Id. at 3-4.    “Throughout the case, three month review hearings were

conducted.” Id. at 4.

      On April 2, 2018, believing that Mother had failed to complete most of

her objectives, CYS filed a petition requesting that Child’s permanency goal

be changed from reunification to adoption. The trial court held a hearing on

the petition on May 22, 2018, but never explicitly stated during the hearing

that it was granting CYS’s petition. See generally N.T., 5/22/2018. A written

permanency review order (“PRO”) was entered the next day but provided

contradictory information, as follows:

      CURRENT PERMANENT PLACEMENT GOAL

      The current placement goal for the child is return to parent or
      guardian.

      CONCURRENT PLACEMENT PLAN

      The concurrent placement plan for the child is Adoption. . . .

      PERMANENT PLACEMENT - Change of Goal

      The Court Orders, the new permanent placement goal hereby
      determined to be Adoption.

PRO, 5/23/2018, at 1-2.

      On July 11, 2018, CYS initiated No. 48-18 by filing a petition to

terminate Mother’s parental rights.

      Meanwhile, the trial court scheduled another permanency review

hearing in No. 108-16 for August 22, 2018. On August 17, 2018, the court

continued the hearing until October 17, 2018.




                                      -3-
J-S12031-20



         Following the hearing on October 17, 2018, the trial court entered a

written PRO. Under the heading “Current Permanent Placement Goal,” the

PRO stated: “The current placement goal for the child is Adoption.” PRO,

10/17/2018, at 1. This PRO is the first one to list a goal of adoption under

the “Current Permanent Placement Goal” heading.

         That same day, Mother filed a notice of appeal from No. 108-16. In it,

Mother stated that she was appealing from the “order . . . given on Aug. 18

2018[.]” However, there was no order entered on August 18, 2018, and the

order dated August 17, 2018, merely granted a continuance.

         This appeal was assigned Docket Number 3136 EDA 2018, and, on

March 18, 2019, Mother, who had been represented by counsel, filed a motion

with this Court to proceed pro se.      On March 25, 2019, this Court denied

Mother’s motion without prejudice to seek the requested relief with the trial

court.

         On April 12, 2019, pursuant to both No. 108-16 and No. 48-18, the trial

court held a hearing on Mother’s motion to represent herself, during which the

trial court engaged in the following colloquy with Mother:

         THE COURT:        So then [Mother], do you understand that you
         have a right to an attorney in both of those cases?

         [MOTHER]:        Yes. . . .

         THE COURT:       How far did you go in school?

         [MOTHER]:        High school senior.

         THE COURT:       So you graduated?

         [MOTHER]:        Yes.

                                       -4-
J-S12031-20


     THE COURT:        Do you understand that if I allow you to
     represent yourself even though you are a layperson not an
     attorney you would still be bound and required to follow all of the
     court rules that apply in Pennsylvania?

     [MOTHER]:          Yes. . . .

     THE COURT:         Do you also understand that there would be
     briefs due in the appeal or appeals?

     [MOTHER]:          Yes. . . .

     THE COURT:          When someone represents themselves they get
     cut no special breaks. I’m trying to keep this very simple. And
     so if there is a rule that you miss or if you fail to file something on
     time or if you do not make an objection where an attorney might
     nobody steps in to help you; not in this [c]ourt, not in the
     Appellate Courts, not at the Supreme Court if you get there. Do
     you understand that?

     [MOTHER]:          Yes I do.

     THE COURT:         That you’re held to the same standard, the
     same rules, etc., as an attorney and if you make a mistake, to use
     again a common term, it would be on you. Do you understand
     that?

     [MOTHER]:          Yes.

     THE COURT:      So knowing all that is it your desire to represent
     yourself in both -- let’s take them one at a time; in the
     dependency case both here in this [c]ourt and on appeal in two
     appeals?

     [MOTHER]:          Yes.

     THE COURT:         And then you did not include I do not believe in
     your filings a request to represent yourself in the termination of
     parental rights case however since I’m going to ask, as I told you
     before, everybody to provide that information and argument to
     me and because you've expressed today you want to represent
     yourself in all matters I want to take care of that today as well if
     that’s okay with you.

     [MOTHER]:          Yes it is, thank you.

     THE COURT: And you would like to represent yourself in the
     termination of parental rights case?

                                      -5-
J-S12031-20


      [MOTHER]:         Yes I would. . . .

      THE COURT:        Now the other thing I want to do on the record,
      I’ll indicate that you satisfied me that you understand the
      proceedings, you understand your right to an attorney and that
      you are making a conscious and knowing decision to elect to
      represent yourself.

N.T., 4/12/2019, at 8-9, 12-13. The trial court also entered written orders at

both docket numbers and instructed the Clerk of Courts to transmit the order

for No. 108-16 to this Court.

      On June 19, 2019, this Court dismissed Mother’s appeal from underlying

Docket No. 108-16 (Superior Court Docket Number 3136 EDA 2018), because

Mother failed to file a brief, despite the trial court’s warning that a brief was

due in the appeal. N.T., 4/12/2019, at 9.

      The [termination] hearing, together with the next dependency
      review hearing reconvened on September 4, 2019. . . . The
      evidence presented over the course of the three-day [termination]
      hearing, as well as intervening permanency hearings, was
      reminiscent of A.O.’s case and tracked and confirmed the evidence
      presented during the goal change hearing.

Trial Court Opinion, filed November 26, 2019, at 10.

      On September 4, 2019, the trial court entered an order terminating

Mother’s parental rights to Child at No. 48-18 and a second order continuing

Child’s dependency and placement in his pre-adoptive foster home at No. 108-

16. On October 3, 2019, Mother filed timely notices of appeal at both docket

numbers, each with its own statement of errors complained of on appeal. See

Pa.R.A.P. 1925(a)(2)(i), (b).




                                      -6-
J-S12031-20


      Mother’s Rule 1925(b) statement for No. 108-16 was four pages in

length and enumerated five issues. Her Rule 1925(b) statement for No. 48-

18 listed 28 issues across 23 pages, with some issues including up to 17 sub-

claims. In its entirety, the first issue was:

      1.) Question of Motive: It is important to note the venue of this
      case has been that of the Orphan’s Court, although it has not been
      presided over by the Judge assigned to said court. However the
      crux of the issue with this case and the choice of court is
      stupefying in so much as the Children and Youth Services who
      prompted this case and are alleging their concern for the wellbeing
      of the Child in question and yet have placed “In rem” the Child’s
      Living Estate (the funds in this case having been received solely
      from the Social Security Department ) over the welfare and
      humanity of the Child in question. The source of the Orphans’
      Court’s jurisdiction being solely the money – the “Estate” of the
      alive or dead person at issue.

Statement of Errors, No. 48-18, 10/3/2019, at 2 ¶ 1.

      On November 4, 2019, this Court consolidated both appeals. The trial

court submitted a Rule 1925(a) opinion, which attempted to address both No.

108-16 and No. 48-18 on the merits but also urged us to find waiver based

upon the “rambling” nature of Mother’s Rule 1925(b) statements. Trial Court

Opinion, filed November 26, 2019, at 1. The trial court opinion did not address

whether the court believed that Mother’s Rule 1925(b) statements were filed

in bad faith. See id. at 14-19.

      Preliminarily, before we can reach the trial court’s request that we find

Mother’s appellate challenges to be waived or reach the merits of those

challenges, we must first determine whether the trial court properly allowed

Mother to proceed pro se. “Parents in involuntary termination proceedings


                                      -7-
J-S12031-20


have a constitutionally-protected right to counsel.” In re C.A.S., 166 A.3d

353, 356 (Pa. Super. 2017). In In re X.J., 105 A.3d 1, 4 (Pa. Super. 2014),

this Court analogized the right to counsel in a termination proceeding to that

of the right to counsel in a proceeding pursuant to the Post Conviction Relief

Act (“PCRA”).1 This Court noted that, during a PCRA matter, “when a party

‘was denied [his] right to counsel—or failed to properly waive that right—

this Court is required to raise this error sua sponte and remand for the PCRA

court to correct that mistake.’ Commonwealth v. Stossel, 17 A.3d 1286,

1290 (Pa. Super. 2011).” X.J., 104 A.3d at 4. In Stossel, 17 A.3d at 1290,

this Court stated that it is necessary for the lower court to conduct a hearing

to determine if the party were “knowingly, intelligently, and voluntarily

waiving his right to counsel.” In doing so, the court must ascertain if the party

“understands: (1) his right to be represented by counsel; (2) that if he waived

this right, he will still be bound by all normal procedural rules; and (3) that

many rights and potential claims may be permanently lost if not timely

asserted.” Id. at 1289.

       Applying this framework for determining proper waiver of counsel in a

PCRA action, id., to the current termination of parental rights appeal, we find

that the trial court did ascertain that Mother understood that she had the right

to be represented by counsel, N.T., 4/12/2019, at 8, that she would still be


____________________________________________


1   42 Pa.C.S. §§ 9541–9546.


                                           -8-
J-S12031-20


bound by all normal procedural rules despite being pro se, id. at 9, and that

she needed to make timely objections in order to prevent potential claims

from being lost, id. at 12. Accordingly, Mother’s waiver of her right to counsel

was knowing, intelligent, and voluntary, and, consequently, the trial court’s

decision to allow Mother to proceed pro se, id. at 13, was properly granted.

See X.J., 104 A.3d at 4; Stossel, 17 A.3d at 1290.

      Next, we consider whether Mother, as a pro se appellant, adhered to

our Rules of Appellate Procedure.       “Pro se status does not relieve [an

appellant] of his duty to follow the Rules of Appellate Procedure.”

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037 (Pa. Super. 2018),

reargument denied (February 6, 2019), appeal denied, 217 A.3d 793 (Pa.

2019), cert. denied, No. 19-6894, 2020 WL 873220 (U.S. February 24, 2020).

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing. Accordingly, pro se litigants must comply with the
      procedural rules set forth in the Pennsylvania Rules of Court; if
      there are considerable defects, we will be unable to perform
      appellate review.

Id. at 1037-38 (internal citations and quotation marks omitted). When an

appellant ignores the Rules, thereby “thwart[ing] appellate review[,] . . . the

only appropriate remedy is waiver of all issues” and dismissal of the appeal.

Id. at 1043.




                                     -9-
J-S12031-20


      Hence, we turn to Pa.R.A.P. 1925 to determine whether Mother has

waived all issues for appeal based upon deficient Rule 1925(b) statements, as

the trial court encouraged us to do. Trial Court Opinion, filed November 26,

2019, at 1.

      The fact th[at an appellant] filed a timely 1925(b) statement does
      not automatically equate with issue preservation. . . . [T]he
      Pa.R.A.P. 1925(b) statement must be sufficiently “concise” and
      “coherent” such that the trial court judge may be able to identify
      the issues to be raised on appeal, and the circumstances must not
      suggest the existence of bad faith. . . . [A] Rule 1925(b) statement
      is a crucial component of the appellate process because it allows
      the trial court to identify and focus on those issues the party plans
      to raise on appeal. A Concise Statement which is too vague to
      allow the court to identify the issues raised on appeal is the
      functional equivalent to no Concise Statement at all. Even if the
      trial court correctly guesses the issues appellants raise on appeal
      and writes an opinion pursuant to that supposition the issues [are]
      still waived.

Vurimindi, 200 A.3d at 1038 (internal brackets, citations, and quotation

marks omitted) (emphasis added). As the Rule itself explains:

      The Statement shall set forth only those errors that the appellant
      intends to assert. . . .

      The Statement should not be redundant or provide lengthy
      explanations as to any error. Where non-redundant, non-frivolous
      issues are set forth in an appropriately concise manner, the
      number of errors raised will not alone be grounds for finding
      waiver.

Pa.R.A.P. 1925(b)(4)(i), (iv).

      In the current case, Mother’s Rule 1925(b) statement for No. 108-16 is

arguably “concise” and “coherent,” listing only five issues across four pages

that specifically challenge the credibility and veracity of CYS caseworkers and

the propriety of Child’s original removal. Statement of Errors, No. 108-16,

                                     - 10 -
J-S12031-20


10/3/2019, at 2-4. Ergo, we disagree with the trial court that the issues raised

in Mother’s Rule 1925(b) statement for No. 108-16 should be waived. See

Vurimindi, 200 A.3d at 1038.

      Nonetheless, Mother’s Rule 1925(b) statement for No. 48-18 cannot be

considered “concise” -- it is 23 pages in length and raises 28 distinct issues,

some of which have sub-claims, including one with 16 sub-claims and another

with 17 sub-claims. Statement of Errors, No. 48-18, 10/3/2019, at 2-22 ¶¶ 1-

28. Albeit that the total number of errors raised alone cannot be grounds for

finding waiver, Pa.R.A.P. 1925(b)(4)(iv), Mother’s challenges cannot be

considered “coherent,” either; for example, we cannot discern what issue

Mother is trying to raise her first claim, which appears in its entirety above.

Statement of Errors, No. 48-18, 10/3/2019, at 2 ¶ 1. Mother seems to be

accusing CYS of stealing Child’s money and questioning the Orphans’ Court’s

jurisdiction to hear a termination of parental rights action, but we are merely

guessing. Nevertheless, her next issue is entitled “Improper Jurisdiction,” id.

at 2 ¶ 2, which would mean that, if she were challenging jurisdiction in her

first issue, then her issues are redundant, which they are not permitted to be.

Pa.R.A.P. 1925(b)(4)(iv).   All of Mother’s other issues in her Rule 1925(b)

statement for No. 48-18 are likewise incoherent and/or redundant.

      Yet, there is no evidence that Mother acted in “bad faith” when she filed

her inarticulate Rule 1925(b) statement in No. 48-18. See Vurimindi, 200

A.3d at 1038. In Vurimindi, the appellant was a “well-educated individual


                                     - 11 -
J-S12031-20


with a master’s degree” who thereby could not “plead ignorance.” Id. at 1042

(citation to the record and internal brackets omitted).         Additionally, the

appellant had already been warned by the trial court that there were issues

that he could not raise on direct appeal, such as ineffective assistance of

counsel, but that he “deliberately raised” anyway. Id. Also, when the trial

court gave the appellant “a second opportunity to comply with Rule 1925(b)[,]

. . . [i]nstead of being more concise, [the appellant] added 8 more issues to

his already voluminous list of alleged errors.” Id. at 1040. For these reasons,

this Court concluded that the appellant in Vurimindi acted in bad faith and

“conclude[d] that the only appropriate remedy is waiver of all issues.” Id. at

1043.

        As noted above, the trial court in the current action did not inquire into

whether Mother acted in bad faith when she filed her voluminous Rule 1925(b)

statement in No. 48-18. See Trial Court Opinion, filed November 26, 2019,

at 1, 12-19. However, we find that none of the circumstances that lead this

Court to find that the appellant in Vurimindi had acted in bad faith apply to

the current appeal. Unlike the appellant in Vurimindi, Mother is not “well-

educated” but, instead, only has a high school diploma. Compare 200 A.3d

at 1042 with N.T., 4/12/2019, at 9. Also unlike in Vurimindi, there is no

indication in the record that Mother had previously been warned that any of

her issues were impermissible on appeal, and the trial court did not give

Mother the opportunity to submit a revised Rule 1925(b) statement for No.


                                      - 12 -
J-S12031-20


48-18. See 200 A.3d at 1040, 1042. Therefore, in contrast to Vurimindi,

id. at 1043, we cannot determine that Mother acted in bad faith when she

filed her voluminous and rambling Rule 1925(b) statement, and, thus, we will

not find waiver of all issues at No. 48-18.

      Although Mother’s Rule 1925(b) statements do not demand waiver, her

consolidated appellate brief fails to adhere to any of our Rules of Appellate

Procedure to the degree that we are unable to perform appellate review.

Vurimindi, 200 A.3d at 1038.

      The briefing requirements scrupulously delineated in our appellate
      rules are not mere trifling matters of stylistic preference; rather,
      they represent a studied determination by our [Supreme] Court
      and its rules committee of the most efficacious manner by which
      appellate review may be conducted so that a litigant’s right to
      judicial review as guaranteed by Article V, Section 9 of our
      Commonwealth’s Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).              According to

Pa.R.A.P. 2111(a)(1)-(11):

      The brief of the appellant, except as otherwise prescribed by these
      rules, shall consist of the following matters, separately and
      distinctly entitled and in the following order:

         (1) Statement of jurisdiction.

         (2) Order or other determination in question.

         (3) Statement of both the scope of review and the standard
         of review.

         (4) Statement of the questions involved.

         (5) Statement of the case.

         (6) Summary of argument.




                                      - 13 -
J-S12031-20


           (7) Statement of the reasons to allow an appeal to challenge
           the discretionary aspects of a sentence, if applicable.

           (8) Argument for appellant.

           (9) A short conclusion stating the precise relief sought.

           (10) The opinions and pleadings specified in paragraphs (b)
           and (c) of this rule.

           (11) In the Superior Court, a copy of the statement of errors
           complained of on appeal, filed with the trial court pursuant
           to Pa.R.A.P. 1925(b), or an averment that no order requiring
           a statement of errors complained of on appeal pursuant to
           Pa.R.A.P. 1925(b) was entered.

Mother’s brief lacks the sections described in Pa.R.A.P. 2111(a)(1)-(6).2

Instead, she leaps straight into her argument pursuant to Pa.R.A.P.

2111(a)(8).     Mother’s Brief at 2-40.        While the brief does not include a

separate heading for her conclusion, the penultimate paragraph of her

argument begins “In Conclusion” and her final paragraph states the relief that

she is seeking, id. at 41; her brief therefore arguably satisfies Pa.R.A.P.

2111(a)(9).     While the brief includes the trial court opinion, thus fulfilling

Pa.R.A.P. 2111(a)(10), she did not attach her Rule 1925(b) statements as

required by Pa.R.A.P. 2111(a)(11).

        This Court has refused to review appeals where an appellant’s brief is

missing fewer sections than Mother’s. See, e.g., Commonwealth v. Spuck,

86 A.3d 870 (Pa. Super. 2014) (quashal where pro se brief lacking requiring

statement of jurisdiction to hear the appeal and statement of the questions


____________________________________________


2   Pa.R.A.P. 2111(a)(7) is inapplicable.

                                          - 14 -
J-S12031-20


involved stating concisely the issues to be resolved); Commonwealth v.

Rivera, 685 A.2d 1011 (Pa. Super. 1996) (appellant failed to provide brief

which would allow meaningful judicial review, where brief did not include

statement of scope and standard of review, order or determination sought to

be reviewed, summary of argument, and copy of lower court opinion; appeal

therefore quashed); Commonwealth v. Maris, 629 A.2d 1014, 1015-16 (Pa.

Super. 1993) (appeal quashed where brief “contain[ed] no statement of

jurisdiction, order, or other determination in question, summary of argument

or statement of the questions involved”; brief thus violated the Pennsylvania

Rules of Appellate Procedure to a degree that precluded us from conducting

meaningful review of claims). This Court has found the lack of a statement of

questions involved to be particularly egregious. Smathers v. Smathers, 670

A.2d 1159, 1160 (Pa. Super. 1996) (“the omission of a statement of questions

presented is particularly grievous since the statement defines the specific

issues this court is asked to review”; quashing pro se appeal); Maris, 629

A.2d at 1016 (this Court is not obliged to consider any of appellants’

arguments where none of those arguments were set forth in a statement of

questions involved).

      Given that Mother’s brief is so deficient, lacking so many required

sections, including the grievous omission of a statement of questions involved,

we are unable to conduct meaningful judicial review; thus, we are compelled

to quash Mother’s appeals. See Pa.R.A.P. 2111(a)(1)-(6), (11); Spuck, 86


                                    - 15 -
J-S12031-20


A.3d 870; Rivera, 685 A.2d 1011; Smathers, 670 A.2d at 1160; Maris, 629

A.2d at 1015-16.

         Assuming the absence of majority of the required sections under

Pa.R.A.P. 2111(a) from Mother’s brief did not entirely preclude our ability to

provide meaningful judicial review of Mother’s claims, Mother’s brief is also

flawed, because she fails to state the place of raising or preserving any of her

challenges before the trial court, in violation of Pa.R.A.P. 2119(e). Given that

“[i]ssues not raised in the lower court are waived and cannot be raised for the

first time on appeal[,]” Pa.R.A.P. 302(a), Mother is required to have raised

her issues below in order for this Court to be able to review them.

Nonetheless, we have been unable to discern any place in the record where

Mother raised many of her appellate issues -- including but not limited to

claims relating to discovery, warrantless entry, estoppel, the Adoption and

Safe Families Act (“ASFA”), and alleged bad faith by CYS – before the trial

court.      See Mother’s Brief at 2-4 (discovery), 8-12 (warrant), 13-15

(estoppel), 30-38 (ASFA), 39-40 (bad faith).

         In fact, not only does Mother’s brief fail to state where she raised or

preserved her challenges, it fails to provide any citations as to where any of




                                      - 16 -
J-S12031-20


the facts she alleges were established by evidence of record,3 in violation of

Pa.R.A.P. 2117(a)(4) and 2119(c)-(d).

       The statement of the case shall contain . . .

          A closely condensed chronological statement, in narrative
          form, of all the facts which are necessary to be known in
          order to determine the points in controversy, with an
          appropriate reference in each instance to the place in the
          record where the evidence substantiating the fact relied on
          may be found.

Pa.R.A.P. 2117(a)(4).

       (c) Reference to record. If reference is made to the pleadings,
       evidence, charge, opinion or order, or any other matter appearing
       in the record, the argument must set forth, in immediate
       connection therewith, or in a footnote thereto, a reference to the
       place in the record where the matter referred to appears (see
       Pa.R.A.P. 2132).

       (d) Synopsis of evidence. When the finding of, or the refusal
       to find, a fact is argued, the argument must contain a synopsis of
       all the evidence on the point, with a reference to the place in the
       record where the evidence may be found.

Pa.R.A.P. 2119(c)-(d).

       Where an appellant’s brief fails to cite any evidence in support of a claim,

we shall not become the appellant’s advocate and “scour the record to find

evidence to support an argument”; instead, we will deem that claim waived.

Wolf v. Santiago, 2020 PA Super 47, *11 (filed March 3, 2020); see

Commonwealth v. Cannavo, 199 A.3d 1282, 1289 (Pa. Super. 2018) (citing

Pa.R.A.P. 2119(d)), reargument denied (January 29, 2019), appeal denied,
____________________________________________


3Although Mother attached some exhibits to her brief and then cited to those
exhibits therein, she failed to demonstrate that these exhibits were ever
admitted into evidence before the trial court. See, e.g., Mother’s Brief at 2,
14-15, 17, 26.

                                          - 17 -
J-S12031-20



217 A.3d 180 (Pa. 2019); see also J.J. DeLuca Co. v. Toll Naval

Associates, 56 A.3d 402 (Pa. Super. 2012) (appellant waived claim where

appellant did not present any citation to the record to support the claim nor

show how appellee’s evidence was deficient). Thus, by failing to cite to the

record anywhere in her brief, Mother has failed to preserve any of the issues

raised therein.

                                  *     *      *

      In general, “[a] decision to terminate parental rights [is] never to be

made lightly or without a sense of compassion for the parent,” In re Adoption

of S.P., 47 A.3d 817, 827 (Pa. 2012), and we are particularly loath to quash

an appeal from a matter as consequential and life-altering as a termination of

parental rights on technical, procedural grounds. See In re M.P., 204 A.3d

976, 981 (Pa. Super. 2019) (“We recognize the harsh – perhaps draconian –

consequence of quashing any appeal, and in particular an appeal involving a

party’s parental rights.”).

      Nevertheless, even if we were to jettison all of our Rules of Appellate

Procedure due to Mother’s pro se status, the inadequacies of Mother’s brief

still could not be remedied. The ultimate problem is that Mother’s brief is so

disjointed and inarticulate that it is impossible for us to discern what Mother’s

challenges even are, beyond of the broadest of brushstrokes.

      For the reasons given above, we are compelled to quash both of

Mother’s appeals.

      Appeals quashed.

                                      - 18 -
J-S12031-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/20




                          - 19 -